Citation Nr: 1128884	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-28 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for malaria or residuals thereof.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left ankle disorder

3.  Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder, and to include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to posttraumatic stress disorder.

5.  Entitlement to specially adapted housing.

6.  Entitlement to an initial compensable rating for hepatitis C.

7.  Entitlement to an initial compensable rating for bilateral foot onychomycosis and tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office Center in St. Louis, Missouri, on behalf of the Regional Office in Chicago, Illinois (RO).  This matter also comes before the Board on appeal from rating decisions dated in December 2008 and May 2010, by the RO.

The issue of entitlement to service connection for diabetes mellitus, type II, and the issue of entitlement to special monthly compensation based on aid and attendance and/or housebound, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  

In February 2003, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability.  To date, it does not appear that any action has been undertaken in developing or adjudicating this claim.  As such, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for malaria; service connection for residuals of a stroke; an initial compensable rating for hepatitis C; an initial compensable rating for bilateral foot onychomycosis and tinea pedis; and specially adapted housing, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2001, the Veteran submitted a claim to reopen the issue of entitlement to service connection for malaria or residuals thereof.  This claim was denied in an October 2001 decision, and the Veteran did not appeal.

2.  Testimony presented at an April 2011 Board hearing had not been previously submitted to VA for consideration and reports current treatment for malaria or residuals thereof.

3.  In June 2001, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left ankle disorder.  This claim was denied in an October 2001 decision, and the Veteran did not appeal.

4.  Evidence received since the October 2001 decision regarding the Veteran's left ankle disorder was either redundant or did not raise a reasonable possibility of substantiating the claim.

5.  The evidence of record does not show a current diagnosis of a heart disorder.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the October 2001 decision, and the Veteran's claim for service connection for malaria is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been submitted since the October 2001 decision, and the Veteran's claim for service connection for a left ankle disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A heart disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claims herein, the RO's letters, dated in September 2004, October 2008, and March 2010, advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2004 letter was sent to the Veteran following his submission of claims to reopen the issues of entitlement to service connection for malaria and a left ankle disorder.  The September 2004 letter did not notify the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman, 19 Vet. App. at 486.  However, the Veteran was notified of such information by a subsequent notice letter sent to him by the RO in March 2006.  Regardless, such information is moot with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder because the claim is being denied herein.  Moreover, the Board is reopening the Veteran's claim of entitlement to service connection for malaria or residuals thereof.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to either of his claims to reopen.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although no VA examination was provided pursuant to either of the Veteran claims to reopen at issue herein, no such examination was required because, as indicated below, no new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4)(iii).

In December 2008, the Veteran was provided a VA examination to determine the presence of a heart disorder and, if any present, the etiology and severity thereof.  The Veteran was unable to report any current heart disorder or treatment thereof.  Moreover, the VA examiner's review of the Veteran's treatment records did not reveal any diagnoses of or treatment for a heart disorder.  In fact, a November 2004 radiological examination was normal.  Ultimately, the examiner concluded that there was no clinical evidence of cardiac disease.  As such, the Board finds that the December 2008 VA examination was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

I.  New and Material Claims

The Veteran originally submitted a claim of entitlement to service connection for malaria in February 1969, which was administratively denied.  The Veteran submitted claims to reopen this issue on six subsequent occasions, the most recent of which, prior to the pending claim, was in June 2001.  The Veteran's June 2001 claim was denied in October 2001 and, although he was provided notice of the decision and of his appellate rights, he did not perfect an appeal.  Accordingly, the RO's October 2001 decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  Similarly, the Veteran submitted a claim of entitlement to a left ankle disorder in June 2001.  This claim was also denied in October 2001.  The Veteran did not subsequently perfect an appeal thereof and, thus, the October 2001 decision became final based on the evidence then of record.  Id.

In August 2003, the Veteran submitted claims to reopen the issues of entitlement to service connection for malaria and a bilateral ankle disorder.  These claims were denied in an April 2005 rating decision.  Thereafter, the Veteran perfected an appeal and the claims have been certified to the Board for appellate review.  In April 2009, during the pendency of this appeal, service connection was granted for a right ankle disability and a 10 percent evaluation was assigned thereto, effective August 3, 2004.  See 38 C.F.R. § 3.400 (2010).  Because the Veteran submitted a claim to reopen the issue of entitlement to service connection for a bilateral ankle disorder, and because service connection was only granted for a right ankle disability, the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder is still pending and will be addressed herein.  The Veteran has not submitted an appeal of the initial rating assigned to his right ankle disability and, thus, the Board has no appellate jurisdiction to review the issue.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO denied reopening the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the October 2001 decision is the last final disallowance with respect to both claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

A.  Malaria

The Veteran's service treatment records demonstrate that he was hospitalized for 40 days in November 1966 to treat malaria.  However, the Veteran's claim of entitlement to service connection for malaria was previously denied because the evidence of record did not demonstrate a current malaria diagnosis or a current diagnosis of malaria residuals.  Accordingly, there was also no etiological opinion of record relating a current malaria diagnosis, or residual thereof, to the Veteran's inservice malaria.  The most recent denial was dated in October 2001.

In June 1989, the Veteran's claim of entitlement to service connection for tension headaches was denied.  At the time of the June 1989 denial, the evidence did not indicate nor did the Veteran contend that his headaches were related to his inservice malaria.  The claim was denied because the Veteran's service treatment records did not demonstrate inservice complaints of or treatment for headaches.

In September 2008, the Veteran submitted records demonstrating that he sought treatment at an emergency room with complaints of nausea, dizziness, and headaches in December 1996.  The Veteran reported that the onset of his headaches was less than a week prior to seeking treatment.  He also reported a history of migraine headaches, but that his then current headaches were different.  Ultimately, the diagnosis was headaches due to an intraventricular hemorrhage with an unknown etiology.

In January 2009, the Veteran underwent a VA examination to ascertain the presence of malaria or residuals thereof.  The Veteran reported that he was hospitalized for 2 weeks during his active duty service, after which he recuperated enough to return to duty.  In 1991 and 1997, the Veteran reported being hospitalized with idiopathic fevers, but was informed on both of these occasions that said fevers were not related to malaria.  Since 1997, the Veteran reported experiencing high fevers, chills, shakes, weight loss, and other "somatic" complaints.  Clinical testing, namely a malarial smear, demonstrated no malarial forms present.  The examiner concluded that there was no active malaria and no residuals thereof.

In April 2011, the Veteran testified before the Board that he experienced headaches as a residual of his inservice malaria.  He also stated that he was being treated for malaria, but did not specify where or when this treatment occurred, or the nature of said treatment.  The Veteran further testified that he self-treated his headaches by taking over-the-counter ibuprofen.

For purposes of reopening his claim, the Board finds that the Veteran's testimony is competent and credible evidence that he is currently being treated for malaria or residuals thereof.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that the Veteran's testimony is both new and material evidence sufficient to reopen his claim of entitlement to service connection for malaria or malaria residuals.  His testimony is new because it was not previously submitted to VA for consideration.  Further, the Veteran's testimony is material because it relates to an un-established fact necessary to substantiate the claim.  Specifically, as discussed above, the Veteran's claim was previously denied because there was no evidence demonstrating a current diagnosis of or treatment for malaria or the residuals thereof.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for malaria or the residuals thereof.  In determining that the evidence submitted since the October 2001 decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  Shade, 24 Vet. App. at 116-18.

B.  Left Ankle Disorder

Evidence considered at the time of the October 2001 rating decision included the Veteran's service treatment records, which did not demonstrate any complaints of or treatment for a left ankle disorder, to include upon service discharge.

In an April 1989 statement, the Veteran asserted that he "broke" his left ankle during an ordered retreat sometime prior to December 1966.  The Veteran did not specify how he broke his ankle.  He then asserted that he was transported to a hospital via medevac helicopter.

In statements received in April 1989, two of the Veteran's sisters and his brother-in-law attested that the Veteran returned home following his active duty service with a left ankle injury.

During an April 1989 VA examination, the Veteran reported a history of fracturing his left ankle during his active duty service, but did not elaborate on the details.  The Veteran also stated that he was treated with a cast and a modified splint for approximately six weeks.  The diagnosis was "history of fracture, left ankle."  A contemporaneous radiological examination revealed a "small" ossicle near the medial malleolus.  The Veteran reported a history of a fracture.  The diagnosis was degenerative joint disease, no dislocation.  No etiological opinion was rendered.

Since the October 2001 decision, the Veteran submitted VA treatment reports, dated in February and May 2006, which demonstrated complaints of left ankle pain for 30 years.  The Veteran stated that he fractured his left ankle while serving in the Republic of Vietnam.  However, a February 2006 x-ray of the Veteran's left ankle did not reveal any fractures, dislocations, or osteolytic lesions.  The ankle mortise and joint space were preserved.  There was a small osteophyte seen at the posterior lip of the tibia consistent with osteoarthritis.  There was an accessory ossification center seen at the medial malleolus, which was deemed a normal anatomical variant.  Ultimately, the impression was "mild" osteoarthritis, no fracture or dislocation.

In January 2009, the Veteran underwent a VA examination of his left ankle.  The Veteran reported that he was involved in a firefight sometime in 1967.  When running during this firefight, the Veteran stated he fell and broke a bone somewhere near his right ankle.  The Veteran stated that surgery was not required and that his right ankle was placed in a cast.  He reported consistent right ankle pain since the inservice injury.  The Veteran stated that the pain caused him to limp, which shifted a greater weight-burden to his left leg.  The Veteran reported that by the late 1960s, he began experiencing progressively worsening left ankle pain.  Based on a review of the Veteran's statements, his relevant treatment records, and a physical and radiological examination, the diagnosis was degenerative arthritis of the left ankle.  The examiner then opined that the Veteran's left ankle arthritis was not related to his service-connected right ankle disability, finding that arthritis in one joint does not cause arthritis in another joint. 

In April 2011, the Veteran testified that he had an ankle "condition" during his active duty service; left versus right was not specified.  He claimed that he broke his ankle while running over a dike during a firefight.  After three or four days, he claimed that he was transported to a hospital via medevac helicopter.

The Veteran's statements that he fractured his left ankle during his active duty service are not new because such assertions were of record at the time of the prior final denial.  At the time of the October 2001 decision, the evidence of record also included radiological evidence of degenerative joint disease.  Thus, evidence of left ankle degenerative joint disease submitted since the October 2001 decision is also not new.  During the January 2009 VA examination, the Veteran claimed that he did not, in fact, fracture his left ankle during his active duty service.  Instead, the Veteran asserted that his now service-connected right ankle disability caused him to limp, shifting a greater burden to his left ankle.  The Veteran claimed that this led to progressively worsening left ankle pain and, eventually, his current left ankle osteoarthritis.  While this evidence is new, as his assertions had not been previously submitted to VA for consideration, this evidence is not material.  It is not material because the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Further, the January 2009 VA examiner found that the Veteran's left ankle disorder was not related to his service-connected right ankle disability.  As such, the Veteran's assertions do not raise a reasonable possibility of substantiating the claim even with VA's assistance.  Shade, 24 Vet. App. at 116-18.  Accordingly, new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a left ankle disorder.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection for a Heart Disorder

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Id.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2010).

The Veteran's service treatment records do not reveal complaints of or treatment for a heart disorder.  Moreover, post-service evidence of record did not include complaints of, treatment for, or diagnoses of a heart disorder.  In December 2008, the Veteran underwent a VA examination to ascertain the presence of a heart disorder and, if any present, the etiology and severity thereof.  The Veteran was unable to report having any particular heart disease.  The examiner noted there were no heart abnormalities demonstrated by his treatment records.  Further, a November 2004 radiological examination of his chest was normal.  At the time of the examination, the Veteran was not taking any prescribed medication for a heart disorder.  Moreover, the Veteran denied previously experiencing a heart attack or anginal chest pain.  Ultimately, the examiner concluded that there was no clinical evidence of any heart disease.

Additionally, in an undated statement following the December 2008 rating decision, the Veteran stated that he "never said [he] had a heart condition unless one was found during his physical examination."  In April 2011, the Veteran testified at a Board hearing that he had a heart disorder without further elaboration.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a heart disorder has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts that he currently has a heart disorder, the Board finds that as a layman, his statements are not competent evidence on the diagnosis of a disorder.  Espiritu, 2 Vet. App. at 494.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; Id.  Lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because a heart disorder has not been shown by the competent evidence of record, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection for a heart disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for malaria is reopened.

New and material evidence not having been submitted, the claim of entitlement to service connection for a left ankle disorder is denied.

Service connection for a heart disorder is denied.


REMAND

A.  Malaria

During the April 2011 Board hearing, the Veteran testified that he was currently being treated for malaria and/or the residuals thereof.  Evidence demonstrating such treatment has not been associated with the Veteran's claims file and it did not appear efforts were undertaken to obtain such evidence.  As such, the Board finds that a remand is warranted in order to provide the Veteran the opportunity to submit or identify records showing current treatment for malaria and/or the residuals thereof, to include headaches.

The Veteran is reminded that, while VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

B.  Increased Rating Claims

During the April 2011 Board hearing, the Veteran testified that the symptoms of his hepatitis C had increased in severity since the December 2010 VA examination.  He also testified that the symptoms of his bilateral foot onychomycosis and tinea pedis increased in severity since the December 2008 VA examination.  Consequently, the Veteran's claims file does not contain evidence wherein the present severities of the Veteran's disabilities are described.  Thus, in order to comply with VA's duty to assist, the Board finds that a remand is warranted for thorough and contemporaneous medical examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

C.  Service Connection for Residuals of a Stroke

In December 2008, the Veteran underwent a VA examination pursuant to his claim of entitlement to service connection for residuals of a stroke, to include as due to his posttraumatic stress disorder (PTSD).  After reviewing the Veteran's relevant medical history and performing a thorough physical examination, the examiner opined that it was "less likely than not" that the Veteran's 2003 cerebrovascular accident was related to his "treatment for [PTSD]."  

The examiner limited the rendered opinion to the relationship between the Veteran residuals of a stroke and the treatment for PTSD.  The examiner did not address the etiological between the Veteran's PTSD symptoms and his stroke or the residuals thereof, to include on the basis of aggravation.  Further, the examiner did not address whether the Veteran's stroke or residuals thereof were related to his active duty service.  As such, the Board finds that the December 2008 VA examination is inadequate for purposes of determining service connection because it did not address all of the salient etiological questions presented by the Veteran's service connection claim.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr, 21 Vet. App. at 311.  As such, a remand is warranted in order for the RO to obtain a supplemental opinion or afford him another VA examination.

D.  Specially Adapted Housing

The issue of entitlement to specially adapted housing is inextricably intertwined with the Veteran's claims that are being remanded herein.  Moreover, Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing grants.  The RO has not provided the Veteran with the revised regulations.  As such, the Board finds evaluating the claim of entitlement to specially adapted housing would be premature and, thus, must be remanded to the RO for consideration contemporaneous to the Veteran's pending service connection claims, increased rating claims, and the reasonably raised claims.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran submit or identify evidence demonstrating all current treatment for malaria or residuals thereof.  The RO must then obtain copies of the related treatment records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Only if he submits or the RO obtains evidence demonstrating a current diagnosis of malaria or malaria residuals, the Veteran must then be afforded an appropriate VA examination to determine the etiology and severity of his active malaria or malaria residuals.  If either malaria or malaria residuals are present, the examiner must opine as to the relationship, if any, between any active malaria or malaria residuals and the Veteran's inservice bout of malaria.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

3.  The RO must afford the Veteran the appropriate VA examination in order to determine the current severity of the service-connected hepatitis C.  All indicated tests must be conducted.  

The examiner must (a) Express an opinion as to whether there is minimal, moderate, or marked liver damage and the presence or absence of associated symptoms of gastrointestinal disturbance, fatigue, and mental depression or anxiety; (b) Note the frequency and duration, if any, of recurrent episodes, and if any of these episodes require rest therapy; and comment upon the presence or absence of weight loss, hepatomegaly, and malnutrition; (c) Note if the hepatitis C is productive of daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly; and (d) Note if the hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must be typed.

4.  The Veteran must be afforded a VA dermatology examination to determine the nature and severity of the Veteran's service-connected onychomycosis and tinea pedis.  Every effort must be made to schedule the examination when the Veteran's onychomycosis and tinea pedis is in an active phase.  If the Veteran has an outbreak of onychomycosis and tinea pedis prior to his scheduled VA examination, he must present himself to a VA outpatient clinic for an examination to document the outbreak and all pertinent symptomatology.  All indicated studies must be performed, and all findings must be reported in detail.  

The examiner must provide specific findings as to (a) The measurement of the percentage of the entire body affected by the skin disorder, including associated scarring or hyperpigmentation; (b) The measurement of the percentage of exposed areas affected by the skin disorder, including associated scarring or hyperpigmentation; (c) The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months; and (d) Whether there is extensive lesions or marked disfigurement associated with the service-connected skin disorder.

The claims files must be made available to the examiner for review.  Un-retouched color photographs of all areas of the body affected by the service-connected skin disorder must be associated with the examination report.

5.  A supplemental opinion must be obtained from the December 2008 VA examiner with respect to the Veteran's claim of entitlement to service connection for residuals of a stroke, to include as due to his service-connected PTSD.  Specifically, the examiner must provide an opinion as to whether the Veteran's stroke was due to or aggravated by a service-connected disability, to include the Veteran's PTSD.  The claims file must be made available and reviewed by the examiner in conjunction with the requested supplemental opinion.  In addressing this issue, the examiner must consider and comment upon E.B.T., D.O.'s November 2008 letter.  The examiner must render an opinion as to whether the Veteran's stroke was due to his active duty service.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The report must be typed.

If the December 2008 VA examiner is unavailable or unable to provide the requested supplemental opinion, the Veteran must be afforded another VA examination to ascertain whether the Veteran's stroke and the residuals thereof are related to his active duty service or to a service-connected disability, to include on the basis of aggravation.  When address the etiological relationship, if any, between the Veteran's stroke/stroke residuals and his service-connected PTSD, the examiner must consider and comment upon E.B.T., D.O.'s November 2008 letter.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include the revised regulations for entitlement to specially adapted housing.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


